18-13374-mew            Doc 276        Filed 01/09/19 Entered 01/09/19 22:34:59                        Main Document
                                                     Pg 1 of 5


     Marc Kieselstein, P.C.                                         James H.M. Sprayregen, P.C.
     Cristine Pirro                                                 Adam C. Paul, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                           W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS INTERNATIONAL LLP                             KIRKLAND & ELLIS LLP
     601 Lexington Avenue                                           KIRKLAND & ELLIS INTERNATIONAL LLP
     New York, New York 10022                                       300 North LaSalle Street
     Telephone:     (212) 446-4800                                  Chicago, Illinois 60654
     Facsimile:     (212) 446-4900                                  Telephone:      (312) 862-2000
                                                                    Facsimile:      (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   )
     In re:                                                        )        Chapter 11
                                                                   )
     AEGEAN MARINE PETROLEUM                                       )        Case No. 18-13374 (MEW)
     NETWORK INC., et al.,1                                        )
                            Debtors.                               )        (Jointly Administered)
                                                                   )

                          AGENDA FOR HEARING TO BE HELD
               JANUARY 14, 2019, AT 11:00 A.M. (PREVAILING EASTERN TIME)


     Time and Date of Hearing: January 14, 2019, at 11:00 a.m. (prevailing Eastern Time)

     Location of Hearing:               The Honorable Judge Michael E. Wiles
                                        United States Bankruptcy Court for the Southern District of New York
                                        Alexander Hamilton Custom House
                                        One Bowling Green, Courtroom 613
                                        New York, New York 10004
     Copies of Motions:                 A copy of each pleading can be viewed on the Court’s website at
                                        http://www.nysb.uscourts.gov and the website of the Debtors’ notice
                                        and claims agent, Epiq Corporate Restructuring LLC, at
                                        http://dm.epiq11.com/aegean. Further information may be obtained via
                                        email at aegean@epiqglobal.com or by calling 212-225-9200.




 1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
       of their tax identification, registration, or like numbers is not provided herein. A complete list of such information
       may be obtained on the website of the Debtors’ claims and noticing agent at http://dm.epiq11.com/aegean. The
       location of Debtor Aegean Bunkering (USA) LLC’s principal place of business and the Debtors’ service address
       in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.



 KE 58872240
18-13374-mew        Doc 276   Filed 01/09/19 Entered 01/09/19 22:34:59          Main Document
                                            Pg 2 of 5


I.    Matters Going Forward:

               1.      DIP Motion. Debtors’ Motion for Entry of Interim and Final Orders
                       Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, and 507
                       (I) Authorizing the Debtors to Obtain Senior Secured Priming Superpriority
                       Postpetition Financing, (II) Granting Liens and Superpriority
                       Administrative Expense Claims, (III) Authorizing Use of Cash Collateral,
                       (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay,
                       (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket
                       No. 17].

                       Objection Deadline: November 27, 2018, at 4:00 p.m. (prevailing Eastern
                       Time).

                       Responses Received:

                       A.     Objection of the Official Committee of Unsecured Creditors of
                              Aegean Marine Petroleum Network Inc., et al. to the Debtors’ DIP
                              Financing Motion [Docket No. 113].

                       B.     Declaration of Michael Genereux in Support of the Committees
                              Objections to the Debtors’ Sale Motion and DIP Financing Motion
                              [Docket No. 114].

                       Replies Filed:

                       A.     Debtors’ Reply in Support of the Debtors’ Motion for Entry of
                              Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362,
                              363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior
                              Secured Priming Superpriority Postpetition Financing, (II) Granting
                              Liens and Superpriority Administrative Expense Claims, (III)
                              Authorizing Use of Cash Collateral, (IV) Granting Adequate
                              Protection, (V) Modifying the Automatic Stay, (VI) Scheduling a
                              Final Hearing, and (VII) Granting Related Relief [Docket No. 146].

                       Related Documents:

                       A.     Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364,
                              503, and 507 (I) Authorizing the Debtors to Obtain Senior Secured
                              Priming Superpriority Postpetition Financing, (II) Granting Liens
                              and Superpriority Administrative Expense Claims, (III) Authorizing
                              Use of Cash Collateral, (IV) Granting Adequate Protection, (V)
                              Modifying the Automatic Stay, (VI) Scheduling a Final Hearing,
                              and (VII) Granting Related Relief [Docket No. 51].

                       B.     Notice of Final DIP Hearing [Docket No. 78].

                       C.     Declaration of Andrew D. Hede in Support of (A) Debtors’ Motion


                                                2
18-13374-mew   Doc 276   Filed 01/09/19 Entered 01/09/19 22:34:59           Main Document
                                       Pg 3 of 5


                         for Entry of Interim and Final Orders Pursuant to 11 U.S.C. Sections
                         105, 361, 362, 363, 364, 503, and 507 (I) Authorizing the Debtors
                         to Obtain Senior Secured Priming Superpriority Postpetition
                         Financing, (II) Granting Liens and Superpriority Administrative
                         Expense Claims, (III) Authorizing Use of Cash Collateral, (IV)
                         Granting Adequate Protection, (V) Modifying the Automatic Stay,
                         (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief,
                         and (B) Debtors’ Motion for Entry of an Order (I) Establishing
                         Bidding Procedures and Section 365 Procedures, (II) Approving the
                         Sale of Substantially all the Debtors’ Assets, (III) Authorizing the
                         Entry into and Performance Under the Stalking Horse Asset
                         Purchase Agreement, and (IV) Granting Related Relief [Docket
                         No. 125].

                  D.     Notice of Adjournment of Hearing and (II) Revised Hearing Time
                         and Location [Docket No. 143].

                  E.     Notice of Filing of Final Order (I) Authorizing the Debtors to Obtain
                         Senior Secured Priming Superpriority Postpetition Financing, (II)
                         Granting Liens and Superpriority Administrative Expense Claims,
                         (III) Authorizing Use of Cash Collateral, (IV) Granting Adequate
                         Protection, (V) Modifying the Automatic Stay, (VI) Scheduling a
                         Final Hearing, and (VII) Granting Related Relief [Docket No. 144].

                  F.     Notice of Hearing Scheduled for December 13, 2018 [Docket
                         No. 200].

                  G.     Notice of Continued Hearing Scheduled for December 17, 2018
                         [Docket No. 218].

                  H.      Notice of Filing of Revised Proposed Final Order (I) Granting
                         Adequate Protection, (II) Authorizing Cash Collateral, (III)
                         Modifying the Automatic Stay, and (IV) Granted Related Relief
                         [Docket No. 220].

                  I.     Proposed Interim Bridge Order Pursuant to U.S.C. §§ 105, 361, 362,
                         363, 364, 503, and 507 (I) Authorizing the Debtors to Obtain Senior
                         Secured Priming Superpriority Postpetition Financing, (II) Granting
                         Liens and Superpriority Administrative Expense Claims, (III)
                         Authorizing Use of Cash Collateral, (IV) Granting Adequate
                         Protection, (V) Modifying the Automatic Stay, (VI) Scheduling a
                         Final Hearing, and (VII) Granting Related Relief [Docket No. 222].

                  J.     Notice of Hearing Scheduled for January 14, 2019 [Docket
                         No. 246].

                  K.     Notice of Filing of Revised Final DIP Order Pursuant To 11 U.S.C.
                         §§ 105, 361, 362, 363, 364, 503 and 507 (I) Authorizing the Debtors


                                           3
18-13374-mew        Doc 276   Filed 01/09/19 Entered 01/09/19 22:34:59        Main Document
                                            Pg 4 of 5


                              to Obtain Senior Secured Priming Superpriority Postpetition
                              Financing, (II) Granting Liens and Superpriority Administrative
                              Expense Claims, (III) Authorizing Use of Cash Collateral, (IV)
                              Granting Adequate Protection, (V) Modifying the Automatic Stay;
                              and (VI) Granting Related Relief [Docket No. 258].

                       Status: This matter is going forward for the purpose of presenting a
                       proposed final order.

               2.      Restructuring Support Agreement Motion. Debtors Motion for Entry of
                       an Order (I) Authorizing the Debtors to Enter into and Perform Under
                       Restructuring Support Agreement and (II) Granting Related Relief [Docket
                       No. 223].

                       Objection Deadline: January 4, 2019, at 4:00 p.m. (prevailing Eastern
                       Time).

                       Responses Received:

                       A.     Lead Plaintiff’s Limited Objection and Reservation of Rights with
                              Respect to Debtors’ Motion for Entry of an Order (I) Authorizing
                              the Debtors to Enter Into and Perform Under Restructuring Support
                              Agreement and (II) Granting Related Relief [Docket No. 110].

                       Related Documents:

                       A.     Notice of Filing Restructuring Support Agreement [Docket
                              No. 206].

                       B.     Notice of Filing Revised RSA Order [Docket No. 275].

                       Status: This matter is going forward for the purpose of presenting a
                       proposed order.




                                               4
18-13374-mew     Doc 276   Filed 01/09/19 Entered 01/09/19 22:34:59      Main Document
                                         Pg 5 of 5


 New York, New York                     /s/ Marc Kieselstein, P.C.
 Dated: January 9, 2019                 Marc Kieselstein, P.C.
                                        Cristine Pirro
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        601 Lexington Avenue
                                        New York, New York 10022
                                        Telephone:     (212) 446-4800
                                        Facsimile:     (212) 446-4900
                                        - and -
                                        James H.M. Sprayregen, P.C.
                                        Adam C. Paul, P.C. (admitted pro hac vice)
                                        W. Benjamin Winger (admitted pro hac vice)
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        300 North LaSalle Street
                                        Chicago, Illinois 60654
                                        Telephone:     (312) 862-2000
                                        Facsimile:     (312) 862-2200

                                        Counsel to the Debtors and Debtors in Possession




                                          5
